Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 11, 2019

The Court of Appeals hereby passes the following order:

A20A0129. CHARLES HENRY KING v. THE STATE.

      In 2015, a jury found Charles King guilty of aggravated assault, and he pled
guilty to possession of a firearm by a convicted felon. On May 30, 2019, the trial
court entered an order denying his motion for a new trial. On July 16, 2019, King
filed an “out-of-time” notice of appeal. We lack jurisdiction.
      A notice of appeal must be filed within 30 days of the entry of an appealable
judgment. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal is
an absolute requirement to confer appellate jurisdiction on this Court. Rowland v.
State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). King’s notice of appeal was
untimely filed 47 days after entry of the order sought to be appealed. Consequently,
we lack jurisdiction over King’s appeal, which is hereby DISMISSED.
      Because King is represented by counsel, he is informed of the following in
accordance with Rowland, 264 Ga. at 875-876 (2): This appeal has been dismissed
because you failed to file a proper and timely notice of appeal. If you still wish to
appeal, you may petition the trial court for leave to file an out-of-time appeal. If the
trial court grants your request, you will have 30 days from the entry of that order to
file a notice of appeal referencing your conviction. If the trial court denies your
request, you will have 30 days from the entry of that order to file a notice of appeal
referencing the denial of your request for an out-of-time appeal.1


      1
        King’s claim in his notice of appeal that filing of the notice was delayed due
to no fault of his own must be addressed to the trial court, in the first instance. See
generally Rowland, 264 Ga. at 875-876 (2).
      The Clerk of Court is DIRECTED to send a copy of this order to King and to
his attorney, and the latter also is DIRECTED to send a copy to King.

                                     Court of Appeals of the State of Georgia
                                     Clerk’s Office, Atlanta,____________________
                                                               09/11/2019
                                             I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.